     Case 2:19-cv-01324-JAM-KJN Document 42 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VENCIL GREEN,                                      No. 2:19-cv-1324 JAM KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    J. LINK,
15                        Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights complaint

18   under 42 U.S.C. § 1983. This action proceeds on plaintiff’s retaliation claims against defendant

19   Link. (ECF No. 19.) On April 22, 2020, a declaration by nonparty Carlos R. Aguirre was filed in

20   this action. Mr. Aguirre and plaintiff did not include a motion, or a cover letter explaining why

21   the declaration was submitted in this action. There is no pending motion for which a declaration

22   should be submitted.

23          Plaintiff is advised that nonparties are not permitted to file documents in a pending case.

24   If plaintiff submitted the declaration on Mr. Aguirre’s behalf, and intended the declaration to be

25   submitted as evidence in this case, plaintiff is advised that the court is not a repository for

26   evidence. Plaintiff should not submit evidence to the court unless and until a dispositive motion

27   requires the submission of such evidence, or at trial. No dispositive motion has yet been filed.

28   Therefore, the declaration is retained in the file but is disregarded.
                                                         1
     Case 2:19-cv-01324-JAM-KJN Document 42 Filed 04/30/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that the declaration by nonparty and inmate

 2   Carlos R. Aguirre (ECF No. 41) is disregarded.

 3   Dated: April 30, 2020

 4

 5

 6
     /gree1324.disr
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
